Citation Nr: 0005927	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.  He reports that, after this period of service, he was 
a member of a Naval Reserve unit until August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was previously before the Board in April 1998.  At 
this time, the issues on appeal included entitlement to 
service connection for a left foot disorder and residuals of 
flash burns, bilateral eyes, which were denied by the Board.  
The Board remanded the issue of lumbosacral strain for 
additional development, to include consideration of 
additional evidence under 38 C.F.R. § 20.1304(c).  
Thereafter, the RO accomplished the additional development 
and returned the claims file to the Board.  

In his January 1997 Substantive Appeal, the veteran requested 
that he be afforded a hearing before a Member of the Board at 
the RO.  This hearing was scheduled for October 29, 1997, and 
the veteran reported at the scheduled time; however, his 
representative was unavailable.  Thereafter, in a November 
1997 statement, the veteran indicated that he waived his 
right to an in-person hearing and wished to be afforded a 
hearing before a Member of the Board via video-conference.  
Such a hearing was scheduled to take place on December 4, 
1997; however, the veteran failed to report for that hearing.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (1999), the 
veteran's case will be processed as though the request for a 
hearing had been withdrawn.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. A chronic low back disability was not present during the 
veteran's military service and no competent evidence is of 
record which tends to link the veteran's current low back 
disorder to any incident of his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
lumbosacral strain is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran's service medical records 
show that he was treated for scratches on the mid back area 
in July 1982 and pain below the left shoulder blade area in 
September 1982.  On January 10, 1984, the veteran complained 
of lower back pain due to strenuous work.  The diagnosis was 
lower muscle strain.  Two days later, this diagnosis was 
amended to left lower back muscle strain.  A January 1984 
Report of Medical History for separation is positive for 
recurrent back pain and notes the veteran's complaint that 
the pain comes back every now and then.  Clinical findings at 
this time included a normal spine and other musculoskeletal 
structure as well as a 3 inch scar on the back.  A March 1984 
treatment record reflects that the veteran sought treatment 
for low back pain.  He reported no history of trauma.  The 
diagnosis was mild muscle strain.  The veteran was released 
from active military service in July 1984.  A January 1986 
Report of Medical History notes a history of recurrent back 
pain.  The physician's summary notes mild back strain while 
on active duty.  Clinical evaluation of the veteran's spine 
and other musculoskeletal structure were normal.

A February 1994 letter from D.D. Koons, M.D., to a claims 
adjuster regarding the veteran's Workers' Compensation claim 
reflects that Dr. Koons reviewed the veteran's chart and 
noted that the veteran denied prior back injuries.  

A February 1996 letter from J. W. Crawford, M.D., to Dr. 
Koons notes that the veteran related a history of low and mid 
back pain with radiation down to the feet with numb and 
tingling sensation since 1992.  Dr. Crawford's impression 
included normal neurologic and musculoskeletal examination 
except for some localized tenderness at the T4-T5 and 
lumbosacral junction.  The doctor commented that the thoracic 
spinal tenderness was more impressive than low back.  He was 
unable to explain the veteran's symptomatic complaints based 
on the physical examination.

An April 1996 report of VA examination notes that the veteran 
stated that he injured his lumbosacral spine at work in 1992 
while lifting some heavy spools of wire.  Upon further 
questioning by the examiner, he also recalled experiencing 
some mild intermittent low back pain without a history of 
trauma or lifting injury during service and indicated that 
these symptoms were exacerbated by the 1992 injury.  The 
veteran's chief complaint regarding his back consisted of 
midline low back pain and ache.  Clinical evaluation of the 
lumbosacral spine demonstrated full range of motion, no 
specific bony tenderness or soft tissue spasm, and straight 
leg sign was negative bilaterally in the seated and supine 
positions.  Motor strength was 5/5 in the lower extremities 
and the veteran had normal sensation to light touch in the 
L4-S1 distribution, bilaterally.  The diagnoses included mild 
lumbosacral strain.  X-ray examination revealed a normal 
lumbosacral spine.

An April 1996 Consultation Report from Dr. Koons notes that 
the veteran presented on March 20, 1992, to Dr. Lilly's 
office with a history that on January 13, 1992, he was 
weighing cable and sliding it onto a scale in a bent-over 
position when he felt the acute onset of pain in the lower 
back which radiated to the sacrum.  It is also noted that, on 
June 2, 1992, the veteran was released by Dr. Lilly to return 
to work full-time without restrictions.  Thereafter, in 
October 1992, the veteran returned with complaints of 
continuing pain.  Dr. Koons notes that the veteran had a 
consultation with Dr. Crawford in February 1996 and Dr. 
Crawford was "unable to explain the patient's symptomatic 
complaints."

A May 1996 Consultation Report from Dr. Koons reflects that 
the veteran's complaints included pain in his lower back, 
which he claimed was a result of a work related injury 
sustained in 1992.  Similarly, when asked about his physical 
health before his injury, the veteran stated that it was 
"excellent."  

A May 1996 Physical Therapy Initial Evaluation notes that the 
veteran stated that he originally injured his low back in 
1992 when sliding a roll of cable wire onto a scale.

A December 1997 letter from Dr. Koons reflects that Dr. Koons 
reviewed the veteran's service related medical records in 
connection with the veteran's desire to know if it is 
possible that his symptoms of low back pain are service 
connected.  This letter includes a history of the veteran's 
low back complaints and treatment and notes that the veteran 
has been followed by a rheumatologist who has been unable to 
make a diagnosis.  Dr. Koons notes that the work-related 
injury in 1992 has played a significant role in the veteran's 
symptomatology; however, "one cannot totally ignore the fact 
that when he entered the service in 1981, [the veteran] had 
no history of low back pain and this was not the case when he 
left the service in 1984."  Dr. Koons concluded that, if we 
had a diagnosis, it would be easier to make some statement 
with regard to the possibility of this problem being service 
connected.  

Private treatment records, dated in 1997 and 1998, reflect 
that the veteran has continued to seek treatment for 
recurrent low back pain.  The assessments include right lower 
back pain and musculoskeletal strain in the lower back.

An August 1999 report of VA examination reflects that the 
veteran's medical records were available and reviewed at the 
time of the evaluation.  The examiner noted the veteran's 
complaints of and treatment for low back pain during service 
as well the absence of follow-ups and/or complaints of low 
back pain after getting out of the military in 1984 until 
1992.  Moreover, the veteran filled out employment paper and 
did not note any complaints of low back pain and he told the 
examiner that he felt that he "didn't have any."  In 
January 1992, the veteran claimed workman's compensation 
injury as a result of his back/groin popping when he was 
taking inventory of cable on big spools.  Thereafter, the 
veteran has continued to seek treatment for complaints which 
include low back pain.  The examiner provided the following 
opinion:

In the opinion of this examiner, the strains as 
described in the records healed and resolved.  In 
the opinion of this examiner, the injury of January 
1992 is compatible with his current complaints at 
this time.  I do not believe apportionment is 
appropriate.  This is based on his report of injury 
and significant discomfort as of 1992 with no 
report of restriction and/or limitation prior to 
this, and the fact that an apportionment did not 
occur as related to the 1992 workman's compensation 
injury and pre-existing complaints.  

A report of radiologic evaluation in connection with 
examination revealed a normal lumbosacral spine.


Legal Criteria:  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis:  The Board's review of the evidentiary record 
discloses that the veteran was seen during service for low 
back pain in January 1984 and again in March 1984.  He 
reported a history of recurrent back pain in January 1984 and 
again in January 1986.  However, no chronic low back disorder 
was identified during the veteran's military service.  Post 
service low back complaints were clearly attributed to an 
intervening work injury.

The private medical records submitted by the veteran clearly 
show that the veteran suffered a back injury after service in 
January 1992.  Significantly, the Board notes that the 
veteran has consistently reported that he was in good health 
prior to his 1992 work related injury.  The VA examiner in 
1999 also noted the absence of complaints of low back pain or 
follow-up treatment from 1984 until 1992.  Thus, post-service 
continuity of symptomatology is not shown.  No medical 
evidence is of record which tends to show that the in-service 
back complaints represented a chronic disability or that the 
veteran's post-service back problems are related to his in-
service back complaints.  In this regard, the August 1999 
report of VA examination reflects the examiner's opinion that 
the veteran's low back complaints during service resolved and 
that his current symptoms were compatible with the January 
1992 injury.  

Accordingly, inasmuch as a chronic back disability is not 
shown to have been present during service and there is no 
competent evidence linking the veteran's current back 
disability to any incident of his military service, the 
veteran's claim for service connection for a low back 
disorder must be denied as not well grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained 
which will support a well-grounded claim.  The VA has made 
numerous attempts to assist the veteran in obtaining all 
available evidence, medical and otherwise, in support of his 
claim.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

The appeal based on a claim for service connection for 
lumbosacral strain is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

